BROADDUS, J.
This cause was tried, on its merits in the circuit court where defendant prevailed, but which on appeal to this court was reversed and remanded. The appeal was taken in the short or skeleton form and was heard and determined upon an abstract of the record. The plaintiff paid the official stenographer $115 for a copy of his notes with copies of the motions for new trial and in arrest of judgment and all other matters necessary to form a bill of exceptions, which was signed by the judge and constituted in fact the bill of exceptions in the case.
The court sustained plaintiff’s motion to have said sum taxed in his fa,vor against defendant.
Plaintiff contends that it was entitled to the sum so paid as costs as provided by section 10115, Revised Statutes 1899. Said section does not provide a fee to the stenographer for preparing a bill of exceptions as costs to be taxed against the losing party. It only provides for a fee for a copy of a bill of exceptions after the same has been settled to be so taxed, and then only when it becomes necessary to present a copy thereof to the appellate court for a review of the cause. There is no law authorizing or requiring the stenographer to prepare a bill of exceptions at the request of a party to a suit; and there is not and never has been any statute authorizing an allowance for costs in favor of an appellant, who recovers on an appeal, for the expense *199of making his hill of exceptions. He may avail himself of a copy of the stenographer’s notes, hut it will be at his own costs. It may be proper also to state that in the first place, had the said costs been incurred in making a copy of the bill of exceptions in the cause, it would not have been taxable against defendant as the appeal was taken on the short form and heard on abstract of record, there was no necessity for such copy.
Section 813, Code of Civil Procedure provides in what cases it shall be necessary to have a transcript of the record on appeal. The cause is reversed.